Citation Nr: 0313483	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
January 2003; it was returned to the Board in May 2003.

The Board remanded the case to the RO in January 2003 in 
order to afford the veteran a requested hearing before a 
traveling member of the Board.  The record reflects that he 
thereafter failed, without explanation, to report for such a 
hearing scheduled for May 9, 2003.  His request for a hearing 
before a member of the Board is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran does not have right foot disability.

2.  The veteran does not have right knee disability.

3.  The veteran does not have left ankle disability.

4.  The veteran does not have low back disability.


CONCLUSIONS OF LAW

1.  The veteran does not have right foot disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 

2.  The veteran does not have right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran does not have left ankle disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  The veteran does not have low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the November 1999 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in March 2000 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that an April 2002 
supplemental statement of the case provided the veteran with 
the regulations implementing the VCAA.  In addition, the RO 
in June 2001 advised the veteran of the evidence necessary to 
substantiate his claims, and specifically informed him of 
what evidence VA would obtain for him and of what evidence he 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that during the course of the instant appeal 
the veteran requested a hearing before a hearing officer at 
the RO, as well as a hearing before a traveling member of the 
Board.  The record reflects that he failed without 
explanation to report for a hearing before a hearing officer 
in September 2000, and that he failed to report for a travel 
Board hearing scheduled for May 2003.  In light of the above, 
the Board finds that no further efforts to afford the veteran 
a hearing in connection with the instant appeal are 
warranted.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and April 2002 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the June 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that his service medical records are on file, and that 
he has not identified the existence of any pertinent medical 
records that have not been obtained.  Nor does a review of 
the record suggest the existence of any pertinent medical 
records which are not already on file.  The Board also notes 
that the veteran was scheduled for VA examination of his 
claimed disabilities in February 2002, but that he failed to 
report.  The record reflects that he was contacted by VA in 
regard to his failure to report, at which point he indicated 
that he would call later in February 2002 to re-schedule the 
examinations; the veteran did not thereafter contact VA to 
re-schedule the examinations.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In light of the veteran's failure to 
cooperate in attending VA examinations scheduled in 
connection with the instant appeal, the Board concludes that 
VA's duty to assist the veteran in affording him a VA 
examination of his disabilities has been satisfied. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  


I.  Right foot disability

Service medical records show that the veteran sustained a 
contusion in October 1992 to the first and second metatarsals 
of his right foot.  The records show that he thereafter 
sustained a non-displaced fracture of the right fifth 
proximal metatarsal of the right foot in April 1993.  His 
foot was placed in a cast which was removed by May 1993, and 
X-ray studies at that time showed that the fracture was not 
yet fully healed.  Service medical records after 1993 are 
negative for any further complaints or diagnosis of 
disability affecting the right foot, and the report of a June 
1996 service examination of the veteran noted that the right 
foot fracture had healed well.

The only post-service evidence on file of right foot 
disability consists of the statements of the veteran to the 
effect that he has a right foot condition.

Although the veteran was treated in service for right foot 
contusions in 1992 and for a right fifth metatarsal fracture 
in 1993, his fracture was described as well healed by June 
1996, and service medical records, including the veteran's 
examination for discharge, are in fact negative for any 
further complaints or diagnosis of right foot disability.  
Moreover, there is no post-service medical evidence of right 
foot disability.  In short, there is no competent evidence of 
record showing that the veteran currently has right foot 
disability.  While the veteran himself has asserted that he 
currently has such a disability, since there is no indication 
that the veteran is qualified through education, training or 
experience to offer medical diagnoses, as a layperson his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45,620, 45,630 (codified at 
38 C.F.R. § 3.159(a)(1) (2002). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since there is no evidence showing that the veteran 
currently has right foot disability, his claim for the above 
condition must be denied. 


II.  Right knee disability

Service medical records show that the veteran presented in 
October 1995 for treatment of a right knee injury incurred 
while playing sports; he was diagnosed with knee strain and 
possible internal derangement.  He presented shortly 
thereafter with the appearance of blisters and bullae lesions 
affecting his right knee; following physical examination the 
veteran was diagnosed with superficial cellulitis versus 
vesicular impetigo, and with lateral ligamentous strain 
versus deep tissue ecchymosis.  He presented later in October 
1995 with no further evidence of infection, although he 
continued to complain of right knee pain.  The records show 
that he was thereafter evaluated several times in November 
1995, at which time he was noted to exhibit nearly complete 
epithelization and was diagnosed with knee trauma.  The 
remaining service medical records, including the veteran's 
examination for discharge, are entirely negative for any 
further right knee complaints, finding or diagnosis.

The only post-service evidence of right knee disability 
consists of statements by the veteran to the effect that he 
has such disability.

While the veteran was treated in service for trauma to his 
right knee which also resulted in treatment for a skin 
infection, service medical records after 1995, including the 
veteran's examination for discharge, are negative for any 
further complaints or diagnosis of right knee disability 
(including with respect to the skin of the knee), and there 
is no post-service medical evidence of right knee disability.  
The only evidence of a current right knee disorder consists 
of the lay statements of the veteran.  As noted before, 
however, there is no indication that the veteran is qualified 
through education, training or experience to offer medical 
diagnoses.  As a layperson, therefore, his statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu, supra; 66 Fed. Reg. 45,620, 45,630 
(codified at 38 C.F.R. § 3.159(a)(1) (2002). 

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
evidence showing that the veteran currently has right knee 
disability, his claim for the above condition must be denied. 




III.  Left ankle disability

Service medical records show that the veteran presented with 
left ankle complaints in March 1993 which were attributed to 
a sprain.  The records show that he thereafter presented in 
August 1996 with similar complaints which were also 
attributed to a sprain.  X-ray studies of the left ankle were 
negative for any abnormalities.  Other than for a short 
period of treatment for his August 1996 complaints, the 
remainder of the veteran's service medical records, including 
the report of his examination for discharge, are negative for 
any further reference to left ankle problems.

The only post-service evidence of left ankle disability 
consists of statements by the veteran to the effect that he 
continues to experience left ankle problems.

Although the veteran was treated on two occasions in service 
for left ankle sprain, X-ray studies of the ankle were 
negative for any abnormalities, and service medical records 
after 1996, including the report of his examination for 
discharge, are negative for any further reference to left 
ankle complaints.  Moreover, there is no post-service medical 
evidence on file of left ankle disability.  In essence, there 
is no competent evidence of record showing that the veteran 
currently has left ankle disability.  While the veteran 
himself has asserted that he currently has such disability, 
as there is no indication that he is qualified through 
education, training or experience to offer medical diagnoses, 
as a layperson his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu, supra; 66 
Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. § 3.159(a)(1) 
(2002). 

As discussed previously, there must be evidence of the 
current existence of a claimed disability in order for 
service connection to be granted for that disability.  Since 
there is no competent evidence showing that the veteran 
currently has left ankle disability, his claim for the above 
disability must be denied. 




IV.  Low back disability

Service medical records show that the veteran was treated for 
low back complaints in March 1992 attributed to low back 
strain with spasm; no further spasms were evident on 
examination several days later, and his strain was described 
as resolving at that point.  The records show that the 
veteran thereafter was involved in a motor vehicle accident 
in April 1998, following which he complained of lower back 
pain.  Following physical examination he was diagnosed with 
contusion or musculoskeletal pain secondary to trauma.  When 
evaluated in May 1998 he additionally reported the onset of 
lower extremity sensory disturbances; his diagnosis was 
changed to muscular pain versus degenerative disc disease.  
In June 1998 he was diagnosed with low back pain and 
sciatica.  The veteran was treated on several subsequent 
occasions for low back complaints diagnosed as mechanical low 
back pain.  X-ray studies of the veteran's lower back were 
consistently negative for any abnormalities.  At his 
examination for discharge, the veteran reported experiencing 
rare low back pain; physical examination was negative for any 
abnormal findings.

The only post-service evidence of low back disability 
consists of statements by the veteran to the effect that he 
continues to experience low back problems.

Although the veteran was treated on several occasions in 
service for low back complaints, was considered to possibly 
have degenerative disc disease of the lumbar spine, and 
reported experiencing rare episodes of low back pain at his 
examination for discharge, X-ray studies of his lower back 
were consistently negative for any abnormalities, and no 
pertinent clinical findings were reported at his discharge 
examination.  In addition, there is no post-service medical 
evidence of low back disability.  The Board points out again 
that the veteran was scheduled for a VA examination in 
February 2002 in connection with his claim, but that he 
failed to report.  Consequently, the only evidence suggesting 
that the veteran currently has low back disability consists 
of the lay statements of the veteran himself.  As discussed 
previously, however, there is no indication that he is 
qualified through education, training or experience to offer 
medical diagnoses.  As a layperson his statements as to 
medical diagnosis therefore do not constitute competent 
medical evidence.  Espiritu, supra; 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002). 

In short, there is no competent evidence showing that the 
veteran currently has low back disability.  Since there must 
be evidence of the current existence of a claimed disability 
in order for service connection to be granted for that 
disability, the veteran's claim for low back disability must 
be denied.  See Rabideau, supra.


ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for low back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

